 

Exhibit 10.17

 

R. R. DONNELLEY & SONS COMPANY

STOCK OPTION AGREEMENT

(2004 PIP)

 

R. R. DONNELLEY & SONS COMPANY, a Delaware corporation (herein called the
“Company”), acting pursuant to the provisions of its 2004 Performance Incentive
Plan (herein called the “Plan”), hereby grants to [Name] (herein called
“Optionee”), as of [Date] (herein called the “Option Date”), an option (herein
called the “Option”) to purchase from the Company [Number of options] shares of
common stock of the Company, par value $1.25 per share (herein called “Common
Stock”), at a price of $XXX per share to be exercisable during the term set
forth herein, but only upon the following terms and conditions:

 

1. The Option may be exercised by Optionee, in whole or in part, from time to
time, during the Option Term (as defined below) only in accordance with the
following conditions and limitations:

 

  (a) Except as provided in Sections 5 and 7 hereof, Optionee must, at any time
the Option becomes exercisable and at any time the Option is exercised, have
been continuously in the employment of the Company since the date hereof, unless
otherwise determined by the Committee administering the Plan (the “Committee”).
Leave of absence for periods and purposes conforming to the personnel policies
of the Company and approved by the Committee shall not be deemed terminations of
employment or interruptions of continuous service.

 

  (b) (i) Subject to Sections 5 and 7 hereof and subsection (ii) below, at any
time on and after the dates indicated in column (1), Optionee may purchase such
whole number of shares of Common Stock which, when added to all shares
theretofore purchased under the Option, does not exceed the total number of
shares subject to the Option multiplied by the percentage indicated in column
(2) opposite such respective date, as follows:

 

(1)

Date

--------------------------------------------------------------------------------

   (2)
Percentage of Total


--------------------------------------------------------------------------------

 

[Date]

   25 %

[Date]

   25 %

[Date]

   25 %

[Date]

   25 %

 

(ii) Notwithstanding the foregoing subsection (i), if while any portion of the
Option is outstanding and unexercisable, a Change in Control (as defined in the
Plan) occurs, then from and after the Acceleration Date (as defined in the
Plan), the Option shall be exercisable with respect to all of the shares of
Common Stock subject to the Option.

 

1



--------------------------------------------------------------------------------

(iii) The Option awarded hereby shall expire on the first business day preceding
the fifth anniversary of the Option Date (the period beginning on the date
hereof and ending on such date being the “Option Term”).

 

  (c) No fractional shares may be purchased at any time.

 

2. Subject to the limitations herein set forth, the Option may be exercised by
delivery of notice to the Company, in such form as the Company determines,
specifying the number of shares of Common Stock to be purchased and accompanied
by payment in full of the option price (or arrangement made for such payment to
the Company’s satisfaction) for the number of shares so purchased. No shares of
Common Stock may be purchased under the Option unless Optionee (or in the event
of Optionee’s death, Optionee’s executor, administrator or personal
representative or Optionee’s beneficiary designated pursuant to the Beneficiary
Designation Form on file with the Company (herein called a “Beneficiary”)) shall
pay to the Company such amount as the Company is advised it is required under
applicable federal, state, local or other tax laws to withhold and pay over to
governmental taxing authorities by reason of the purchase of shares of Common
Stock pursuant to the Option.

 

The option price and any federal, state, local and other taxes required to be
withheld in connection with such exercise may be paid (i) in cash, (ii) by
delivering previously owned whole shares of Common Stock (which Optionee has
held for at least six months prior to the delivery of such shares or which
Optionee purchased on the open market and for which Optionee has good title,
free and clear of all liens and encumbrances) having a fair market value,
determined on the date of exercise, equal to the option price and such amount of
tax, (iii) with respect to taxes only, by authorizing the Company to withhold
whole shares of Common Stock which would otherwise be delivered having a fair
market value equal to such amount of tax, (iv) in a combination of (i) - (iii),
(v) in cash by a broker-dealer acceptable to the Company to whom Optionee has
submitted an irrevocable notice of exercise or (vi) to the extent previously
expressly authorized by the Committee, via a cashless exercise arrangement with
the Company; provided that the Committee shall have the sole discretion to
disapprove of an election pursuant to clause (vi). Payment of the option price
and such tax, or any part thereof, in previously owned shares of Common Stock
shall not be effective unless Optionee delivers one or more stock certificates
(or otherwise delivers shares of Common Stock or evidence of ownership to the
satisfaction of the Company) representing shares having a fair market value on
the date of exercise equal to or in excess of the option price and such tax, or
applicable portion thereof, accompanied by such endorsements, signature
guarantees or other documents or assurances as may reasonably be required by the
Company. For purposes of this Agreement, the fair market value of the Common
Stock on a specified date shall be determined by reference to the average of the
high and low transaction prices in trading of the Common Stock on such date as
reported in the New York Stock Exchange-Composite Transactions, or, if no such
trading in the Common Stock occurred on such date, then on the next preceding
date when such trading occurred.

 

3. Upon exercise of the Option in whole or in part pursuant to Section 2 hereof,
the Company shall deliver or cause to be delivered a certificate (or other
evidence of ownership) representing the number of shares specified against
payment therefor and shall pay all original issue or transfer taxes and all
other fees and expenses incident to such delivery.

 

2



--------------------------------------------------------------------------------

4. Optionee shall be entitled to the privileges of ownership with respect to
shares subject to the Option only with respect to shares purchased upon exercise
of all or part of the Option and as to which Optionee becomes a stockholder of
record.

 

  5.     (a) If Optionee ceases to be employed by the Company by reason of death
or disability as defined in the Company’s long-term disability policy as in
effect at the time of the Optionee’s disability (“Disability”), then from and
after the date of death or such Disability the Option shall be exercisable by
Optionee, the executor, administrator, personal representative or Beneficiary of
Optionee during the 1-year period commencing on the date of Optionee’s death or
Disability, but only during the Option Term, with respect to all of the shares
of Common Stock subject to the Option.

 

  (b) If Optionee ceases to be employed by the Company by reason of retirement
on or after age 65 then subject to the provisions of Section 7, from and after
the effective date of such cessation of employment the Option shall be
exercisable by Optionee during the five-year period commencing on the effective
date of such cessation of employment, but only during the Option Term, with
respect to all of the shares of Common Stock subject to the Option.

 

  (c) If Optionee ceases to be employed by the Company prior to age 65 by reason
of a Qualifying Retirement at any time prior to the first anniversary of the
Option Date, then subject to the provisions of Section 7, from and after the
effective date of such cessation of employment the Option shall be exercisable
only to the extent it is exercisable on the effective date of such cessation of
employment by Optionee during the five-year period commencing on the effective
date of such cessation of employment, but only during the Option Term. The
portion of the Option which is not exercisable pursuant to the preceding
sentence shall be cancelled as of the effective date of Optionee’s cessation of
employment. If Optionee ceases to be employed by the Company prior to age 65 by
reason of a Qualifying Retirement at any time on or after the first anniversary
of the Option Date, from and after the effective date of such cessation of
employment the Option shall be exercisable by Optionee during the five-year
period commencing on the effective date of such cessation of employment, but
only during the Option Term, with respect to all of the shares of Common Stock
subject to the Option. For purposes of this Agreement, the term “Qualifying
Retirement” shall be defined as follows:

 

  (i)

Optionee is an active participant in a Company sponsored retirement benefit plan
and is eligible to commence benefits thereunder at the time of cessation of
employment and the Company has not terminated Optionee’s employment for cause.
An Optionee that is a participant in the Retirement Benefit Plan of R.R.
Donnelley & Sons Company (the “ RR Donnelley Pension Plan”) is eligible to
commence benefits under the plan if Optionee is eligible to commence benefits
under the traditional formula of the RR Donnelley Pension Plan, or would have
been eligible to commence benefits under the traditional formula of the RR
Donnelley Pension Plan had Optionee been a participant in the traditional
formula of the RR Donnelley Pension Plan during his/her service with R.R.

 

3



--------------------------------------------------------------------------------

 

Donnelley & Sons Company and/or any of the entities described in Section 10
hereof at the time of cessation of employment; or

 

  (ii) Optionee is not an active participant in a Company sponsored retirement
benefit plan but Optionee would have been eligible to commence benefits under
the traditional formula of the RR Donnelley Pension Plan had Optionee been a
participant in the traditional formula of the RR Donnelley Pension Plan during
his/her service with R.R. Donnelley & Sons Company and/or any of the entities
described in Section 10 hereof at the time of cessation of employment; or

 

  (iii) the Committee has otherwise determined the cessation of employment to
constitute a Qualifying Retirement.

 

  (d) If Optionee ceases to be employed by the Company for any reason other than
death, retirement on or after age 65, a Qualifying Retirement or Disability,
then from and after the effective date of such cessation of employment the
Option shall be exercisable by Optionee during the 90-day period commencing on
the effective date of such cessation of employment, but only during the Option
Term, to the extent it is exercisable on the effective date of such cessation of
employment. The portion of the Option which is not exercisable pursuant to the
preceding sentence shall be cancelled as of the effective date of Optionee’s
cessation of employment.

 

6. The Option may not be transferred by Optionee other than by will, the laws of
descent and distribution or pursuant to the beneficiary designation procedures
approved by the Company or as otherwise set forth in an amendment to this
Agreement. The Option is exercisable only by Optionee or Optionee’s guardian,
personal representative or similar person or by a permitted transferee. Except
as permitted by the foregoing, the Option may not be sold, transferred,
assigned, pledged, hypothecated, encumbered or otherwise disposed of (whether by
operation of law or otherwise) or be subject to execution, attachment or similar
process. Upon any attempt to so sell, transfer, assign, pledge, hypothecate,
encumber or otherwise dispose of the Option, the Option and all rights hereunder
shall immediately become null and void.

 

7. In the event of the death of Optionee during the five-year period commencing
on the effective date of Optionee’s cessation of employment by reason of
retirement under Section 5(b) or (c), the Option may be exercised by the
executor, administrator, personal representative or Beneficiary of Optionee
during the one-year period commencing on the date of Optionee’s death, but only
during the Option Term remaining, and only to the extent Optionee was entitled
to exercise the Option on the date of Optionee’s death. In the event of the
death of Optionee (a) during the one-year period commencing on the effective
date of Optionee’s cessation of employment by reason of Disability, or (b)
during the 90-day period commencing on the effective date of Optionee’s
cessation of employment for reason other than retirement under Section 5(b) or
(c), or Disability, the Option may be exercised by the executor, administrator,
personal representative or Beneficiary of Optionee during the Option Term
remaining, and only to the extent Optionee was entitled to exercise the Option
on the date of Optionee’s death.

 

8.

Notwithstanding anything in the Plan to the contrary, in the event Optionee
ceases to be employed by the Company for any reason other than death, retirement
under Section 5(b) or

 

4



--------------------------------------------------------------------------------

 

(c), or Disability, during the 120-day period commencing on the effective date
of Optionee’s cessation of employment (i) the Committee administering the Plan
may, in its sole discretion, cancel this Option, in whole or in part, whether or
not vested, and (ii) Optionee shall repay to the Company, within five business
days after receipt by Optionee of a written demand therefor, an amount in cash
determined by multiplying (i) the number of shares of Common Stock purchased by
Optionee pursuant to the exercise of this Option at any time after the date
which is six months prior to the effective date of such cessation of employment
by (ii) the difference between (A) the fair market value of a share of Common
Stock on such date of exercise (based upon the average of the high and low
prices of the Common Stock on the New York Stock Exchange on the date of
exercise) and (B) the purchase price per share of Common Stock set forth in the
first paragraph of this Agreement. Such cancellation or repayment obligation
shall be effective as of the date specified by the Committee. Any repayment
obligation may be satisfied in Common Stock or cash or a combination thereof
(based upon the closing price of the Common Stock on the New York Stock Exchange
on the day prior to the date of payment), and the Company may provide for any
offset to any future payments owed by the Company or any subsidiary to Optionee
if necessary to satisfy the payment obligation. This Section 8 shall have no
application following a Change in Control.

 

9. In the event of any stock split, stock dividend, recapitalization,
reorganization, merger, consolidation, combination, exchange of shares,
liquidation, spin-off or other similar change in capitalization or event, or any
distribution to holders of Common Stock other than a regular cash dividend, the
number and class of securities subject to the Option and the purchase price per
security shall be appropriately adjusted by the Committee without an increase in
the aggregate purchase price, other than an increase resulting from rounding. If
any adjustment would result in a fractional security being subject to the
Option, the Company shall pay Optionee, in connection with the first exercise of
the Option, in whole or in part, occurring after such adjustment, an amount in
cash determined by multiplying (i) the fraction of such security (rounded to the
nearest hundredth) by (ii) the excess, if any, of (A) the fair market value of
the Common Stock on the exercise date over (B) the exercise price of the Option;
provided, however, that if the fair market value of such fractional security
immediately after such adjustment is less than the fair market value of one
share of Common Stock immediately prior to such adjustment, such fractional
security shall be disregarded and no payment shall be made. The decision of the
Committee regarding the amount and timing of any adjustment pursuant to this
Section 9 shall be final, binding and conclusive.

 

10. For purposes of this Agreement, employment by the Company shall be deemed to
include employment by a corporation which is a direct or indirect majority-owned
subsidiary of the Company, employment by any other entity designated by the
Board of Directors of the Company or the Committee in which the Company has a
direct or indirect equity interest and employment by any corporation which
succeeds to the obligations of the Company hereunder.

 

11.      (a)     Optionee shall not, while employed by the Company and for a
period of one year from the date of termination of Optionee’s employment with
the Company for any reason, including termination by the Company with or without
cause, directly or indirectly, either on Optionee’s own behalf or on behalf of
any other person, firm or entity, solicit or provide services which are the same
as or similar to the services the Company provided or offered while Optionee was
employed by the Company to any customer or prospective customer of the Company
(i) with whom Optionee had direct contact in the course of Optionee’s employment
with the Company or about whom Optionee learned confidential information as a
result of his or her employment with the Company and (ii) that, at the time of,
or at any time within the two-year period prior to, Optionee’s termination of
employment, was a customer or prospective customer whom the Company was actively
soliciting.

 

5



--------------------------------------------------------------------------------

  (b) Optionee shall not while employed by the Company and for a period of one
year from the date of termination of Optionee’s employment with the Company for
any reason, including termination by the Company with or without cause, either
directly or indirectly solicit, induce or encourage any Company employee(s) who
was an employee at such time or was an employee of the Company within six months
immediately prior to such time to terminate their employment with the Company or
to accept employment with any competitor, supplier or customer of the Company,
nor shall Optionee cooperate with any others in doing or attempting to do so. As
used herein, the terms “solicit, induce or encourage” include, but are not
limited to, (i) initiating communications with a Company employee relating to
possible employment, (ii) offering bonuses or additional compensation to
encourage Company employees to terminate their employment with the Company and
accept employment with a competitor, supplier or customer of the Company, or
(iii) referring Company employees to personnel or agents employed by
competitors, suppliers or customers of the Company.

 

12. The Option is subject to the condition that if the listing, registration or
qualification of the shares subject to the Option on any securities exchange or
under any state or federal law, or if the assent or approval of any regulatory
body shall be necessary as a condition of, or in connection with, the granting
of the Option or the delivery or purchase of shares thereunder, the Option may
not be exercised in whole or in part unless and until such listing,
registration, qualification, consent or approval shall have been effected or
obtained. The Company agrees to use its best efforts to obtain any such
requisite listing, registration, qualification, consent or approval.

 

13. The Committee, as from time to time constituted, shall have the right to
determine any questions which arise in connection with this Agreement or the
Option. This Agreement and the Option are subject to the provisions of the Plan
and shall be interpreted in accordance therewith.

 

14. This Agreement shall not be construed as an employment contract and does not
give Optionee any right to continued employment by the Company or any affiliate
of the Company, and the fact that the termination of Optionee’s employment
occurs during the Option Term shall in no way be construed as giving Optionee
the right to continue in the Company’s or any such affiliate’s employ.

 

15. The Option shall not be treated as an incentive stock option within the
meaning of Section 422 of the Internal Revenue Code.

 

16. This Agreement shall be binding upon and shall inure to the benefit of any
successor or successors of the Company and any person or persons who shall, upon
the death of Optionee, acquire any rights in the Option.

 

17.

Any notice, including a notice of exercise of the Option, required to be given
hereunder to the Company shall be addressed to the Company at its headquarters
in Chicago, Illinois, attention of the Corporate Secretary, and any notice
required to be given hereunder to Optionee shall be

 

6



--------------------------------------------------------------------------------

 

addressed to Optionee at Optionee’s residence address as shown in the Company’s
records, subject to the right of either party hereafter to designate in writing
to the other some other address. Any such notice shall be (i) delivered by
personal delivery, facsimile, United States mail or by express courier service
and (ii) deemed to be received upon personal delivery, upon confirmation of
receipt of facsimile transmission or upon receipt if by United States mail or
express courier service; provided, however, that if any notice is not received
during regular business hours, it shall be deemed to be received on the next
succeeding business day of the Company.

 

18. The Option, this Agreement, and all determinations made and actions taken
pursuant hereto and thereto, to the extent not governed by the laws of the
United States, shall be governed by the laws of the State of Delaware and
construed in accordance therewith without giving effect to principles of
conflicts of laws.

 

IN WITNESS WHEREOF, R. R. DONNELLEY & SONS COMPANY has caused this instrument to
be executed as of the day and year first above written.

 

R. R. DONNELLEY & SONS COMPANY

By:

   

Name:

   

Title:

   

 

All of the terms of this Agreement are

accepted as of this          day of             ,

200    .

  Optionee:

 

7